DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 11-13, 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2009/0179925 (“Suguhara”).
Claim 1
Suguhara discloses an ink cartridge comprising: an ink chamber configured to store ink (ink chamber 214); a swing body having a float and a detection portion (Fig. 8, swing body 250 having float 216 and detecting portions 215); and a detection chamber in which the detection portion is configured to move, wherein the detection chamber is configured to detect an amount of ink stored in the ink chamber in accordance with a position of the detection portion (detection window 111), wherein a pivot center of the swing body is always above a liquid level of ink in a gravitational direction when the ink cartridge is used (pivot center 17a).  

Claim 2
Suguhara discloses the ink cartridge according to claim 1, wherein the detection chamber protrudes from the ink chamber in a direction intersecting the gravitational direction (paragraph [0067]).  

Claim 11
Suguhara discloses an ink storage tank comprising: an ink chamber configured to store ink (ink chamber 214); a swing body having a float and a detection portion (Fig. 8, swing body 250 having float 216 and detecting portions 215); and - 14 -10193367US02 a detection chamber in which the detection portion is configured to move, wherein the detection chamber is configured to detect an amount of ink stored in the ink chamber in accordance with a position of the detection portion (detection window 111), wherein a pivot center of the swing body is always above a liquid level of ink in a gravitational direction when the ink storage tank is used (pivot center 17a).  

Claim 12
Suguhara discloses the ink storage tank according to claim 11, further comprising a protruding chamber that protrudes upward from the ink chamber in a gravitational direction when the ink storage tank is used, wherein the pivot center of the swing body configured to pivotally move is disposed inside the protruding chamber (paragraph [0067], Fig. 8).  

Claim 13
Suguhara discloses the ink storage tank according to claim 12, wherein the protruding chamber is in communication with the ink chamber through an opening provided in a member that forms the ink chamber (see insert below).  

    PNG
    media_image1.png
    681
    951
    media_image1.png
    Greyscale


Claim 20
Suguhara discloses an ink cartridge comprising: an ink chamber configured to store ink (ink chamber 214); a swing body having a float and a detection portion (Fig. 8, swing body 250 having float 216 and detecting portions 215); and a detection chamber in which the detection portion is configured to move, wherein the detection chamber is configured to detect an amount of ink stored in the ink chamber in accordance with a position of the detection portion (detection window 111), wherein a pivot center of the swing body is not in contact with ink in a gravitational direction when the ink cartridge is used (Fig. 8, pivot center 17a).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 8-10, 14-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2009/0179925 (“Suguhara”).
Claim 8
Suguhara discloses the ink cartridge according to claim 1, further comprising a protruding chamber (protruding section, see insert below).
Suguhara discloses a width of the protruding section and detection chamber but does not appear to explicitly disclose wherein a width h1 of the protruding chamber in the gravitational direction and a width h2 of the detection chamber in the gravitational direction satisfy 0.3 < hl/h2 < 1.1.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein optimized a width h1 of the protruding chamber in the gravitational direction and a width h2 of the detection chamber in the gravitational direction satisfy 0.3 < hl/h2 < 1.1, as it has been generally accepted that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One would have been motivated to optimize the width ratio in order to provide a uniform measurement between the movement of the float and detector with the remaining ink level.

    PNG
    media_image1.png
    681
    951
    media_image1.png
    Greyscale


Claim 9
Suguhara discloses the ink cartridge according to claim 1, further comprising a protruding chamber (protruding section, see insert below). 
Suguhara discloses a width of the protruding section and detection chamber but does not appear to explicitly disclose wherein a width h1 of the protruding chamber in the gravitational direction and a width h2 of the detection chamber in the gravitational direction satisfy 0.5 < hl/h2 < 1.0.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein optimized wherein a width h1 of the protruding chamber in the gravitational direction and a width h2 of the detection chamber in the gravitational direction satisfy 0.5 < hl/h2 < 1.0, as it has been generally accepted that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One would have been motivated to optimize the width ratio in 

    PNG
    media_image1.png
    681
    951
    media_image1.png
    Greyscale


Claim 10
Suguhara discloses the ink cartridge according to claim 1, further comprising a protruding chamber (protruding section, see insert below).
Suguhara discloses a width of the protruding section and detection chamber but does not appear to explicitly disclose wherein a width h1 of the protruding chamber in the gravitational direction and a width h2 of the detection chamber in the gravitational direction satisfy 0.6 < hl/h2 < 0.9.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein a width h1 of the protruding chamber in the gravitational direction and a width h2 of the detection chamber in the gravitational direction satisfy 0.6 < hl/h2 < 0.9, as it has been generally accepted that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One would have been motivated to optimize the width ratio in order to provide a uniform measurement between the movement of the float and detector with the remaining ink level.

    PNG
    media_image1.png
    681
    951
    media_image1.png
    Greyscale


Claim 14
Suguhara discloses the ink storage tank according to claim 13.
Suguhara does not appear to explicitly disclose wherein, in a direction intersecting the gravitational direction, a width of the member opening is equal to or smaller than four- fifths of a width of the ink chamber.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein, in a direction intersecting the gravitational direction, a width of the member opening is equal to or smaller than four- fifths of a width of the ink chamber, as it has been generally accepted that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One would have been motivated to optimize the width ratio in order to provide a uniform measurement between the movement of the float and detector with the remaining ink level.

Claim 15
Suguhara discloses the ink storage tank according to claim 13.
Suguhara does not appear to explicitly disclose wherein in a direction intersecting the gravitational direction, a width of the member opening is equal to or larger than one- fifth of a width of the ink chamber.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein in a direction intersecting the gravitational direction, a width of the member opening is equal to or larger than one- fifth of a width of the ink chamber, as it has been generally accepted that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  One would have been motivated to optimize the width ratio in order to provide a uniform measurement between the movement of the float and detector with the remaining ink level.

Claim 17
Suguhara discloses the ink storage tank according to claim 11, further comprising a protruding chamber (protruding section, see insert below).
Suguhara discloses a width of the protruding section and detection chamber but does not appear to explicitly disclose wherein a width h1 of the protruding chamber in the gravitational 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein optimized a width h1 of the protruding chamber in the gravitational direction and a width h2 of the detection chamber in the gravitational direction satisfy 0.3 < hl/h2 < 1.1, as it has been generally accepted that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One would have been motivated to optimize the width ratio in order to provide a uniform measurement between the movement of the float and detector with the remaining ink level.

    PNG
    media_image1.png
    681
    951
    media_image1.png
    Greyscale


Claim 18
Suguhara discloses the ink storage tank according to claim 11, further comprising a protruding chamber (protruding section, see insert below). 
Suguhara discloses a width of the protruding section and detection chamber but does not appear to explicitly disclose wherein a width h1 of the protruding chamber in the gravitational direction and a width h2 of the detection chamber in the gravitational direction satisfy 0.5 < hl/h2 < 1.0.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein optimized wherein a width h1 of the protruding chamber in the gravitational direction and a width h2 of the detection chamber in the gravitational direction satisfy 0.5 < hl/h2 < 1.0, as it has been generally accepted that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One would have been motivated to optimize the width ratio in order to provide a uniform measurement between the movement of the float and detector with the remaining ink level.

    PNG
    media_image1.png
    681
    951
    media_image1.png
    Greyscale


Claim 19
Suguhara discloses the ink storage tank according to claim 11, further comprising a protruding chamber (protruding section, see insert below).
Suguhara discloses a width of the protruding section and detection chamber but does not appear to explicitly disclose wherein a width h1 of the protruding chamber in the gravitational direction and a width h2 of the detection chamber in the gravitational direction satisfy 0.6 < hl/h2 < 0.9.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein a width h1 of the protruding chamber in the gravitational direction and a width h2 of the detection chamber in the gravitational direction satisfy 0.6 < hl/h2 < 0.9, as it has been generally accepted that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One would have been motivated to optimize the width ratio in order to provide a uniform measurement between the movement of the float and detector with the remaining ink level.

    PNG
    media_image1.png
    681
    951
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 3-7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the present application relates in general to an ink cartridge having an ink chamber, a protruding chamber, a detection chamber, and a swing body having a float and a detection portion.  The cited art, U.S. Patent Pub. 2009/0179925 (“Sugahara”), discloses a similar ink cartridge comprising: an ink chamber configured to store ink (ink chamber 214); a swing body having a float and a detection portion (Fig. 8, swing body 250 having float 216 and detecting portions 215); and a detection chamber in which the detection portion is configured to move, wherein the detection chamber is configured to detect an amount of ink stored in the ink chamber in accordance with a position of the detection portion (detection window 111), wherein a pivot center of the swing body is not in contact with ink in a gravitational direction when the ink cartridge is used (Fig. 8, pivot center 17a).  However, the cited art does not appear to explicitly disclose or suggest positioning the protruding chamber or detecting chamber on the upper surface of the cartridge relative to a measured ink level in the direction of gravity.  Thus, the specific structure of the cartridge and measurement characteristics is not provided by the cited art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853